DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said adapter" in line 3 of the claim.
Claim 5 recites the limitation "said set of adaptable molds" in line 2 of the claim.  
Claim 12 recites the limitation "said adapter" in line 2 of the claim.
There is insufficient antecedent basis for these limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13-16, 18-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thouvenin (FR # 2163209).
In regards to claim 1, Thouvenin teaches a nail grooming device comprising a finger placement unit (3), a nail filing machine comprises a nail filing head (5), and a control unit (Page 2 of translation, Paragraph 5); wherein said finger placement unit is suitable for accommodating a user's finger in a fixed position within said nail grooming device such that the fingernail on said finger is facing said nail filing head (see Figure 2); and wherein said nail filing machine is capable of propelling cyclic movement of said nail filing head to allow filing of nail while finger is placed on said finger placement unit (Page 3 of translation, Paragraph 3); and wherein said nail filing machine is also capable of propelling sideways movement of said nail filing head on a curved horizontal axis to allow circumferential movement around outline of nail while a finger is placed on said finger placement unit (Page 2 of translation, Paragraph 11); and wherein said nail grooming device is operable through said control unit to circumferentially file nail of finger placed on said finger placement unit without changing the position of said nail grooming device or finger (Page 3 of translation, Paragraph 1).
Regarding claim 6, Thouvenin teaches said nail filing machine comprises a spring configured to push said nail filing machine towards said finger placement unit (see Figure 2).
Regarding claims 7-8, Thouvenin teaches said nail grooming device is operated by an electromechanical motor mechanism (Page 3 of translation, Paragraph 5).
Regarding claims 13-14, Thouvenin teaches said nail filing machine is capable of performing a variety of patterns of said cyclic and sideways movement.
	Regarding claims 15-16, Thouvenin teaches the speed of said cyclic and sideways movement is adjustable through said control unit (Page 3 of translation, paragraph 3).
Regarding claims 18-19, Thouvenin teaches said nail grooming device comprises a nail trimming head installable on said nail filing machine (where such is a nail filing wheel head, Page 2 of translation, paragraph 2).
Regarding claim 20, Thouvenin teaches said nail grooming device comprises a nail cleaning head (50) installable on said nail filing machine.
Regarding claim 22, Thouvenin teaches said nail grooming device is designed to accommodate toes on a foot and to file nails of toes on a foot (Page 2 of translation, Paragraph 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Thouvenin, as applied to claim 1 above, in view of Nentwich (DE 3151588).
	In regards to claim 2, Thouvenin teaches providing a finger placement unit, but does not teach an adapter suitable for fixing a mold around the finger placement unit. However, Nentwich teaches a nail filing device with a  set of adaptable molds (“Kopierlehre”) in different shapes and sizes (as shown in spaces 1-5), such that each of said set of adaptable molds is capable of being fixed to an adapter (“kopierrolle”) to restrict movement of said nail file around a nail of a finger placed on said finger placement unit (see annotated Figure 1 below at A and B respectively). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the finger placement unit of Thouvenin to include the set of adaptable molds for different size fingers, to be selectively engageable with an adapter, as taught by Nentwich, in order to allow for better securing of the finger while seated for use.

    PNG
    media_image1.png
    294
    325
    media_image1.png
    Greyscale

Attached Figure 1: annotated Figure of Nentwich


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thouvenin, as applied to claim 1 above, in view of Rivera (US Pub # 2011/0226270) and Nermerich (DE 4414780).
In regards to claim 4, Thouvenin teaches the nail filing machine and said finger placement unit; but does not teach a magnetic part and ferromagnetic part, such that said nail filing machine is attracted towards said finger placement unit. However, Rivera teaches a nail grooming tool where a finger placement unit is detachably mounted to the tool for replacement and selection of the desired sizing dimensions by the user (Paragraph 0012). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the finger placement unit of Thouvenin to be removably secured to the device, as taught by Rivera, in order to allow the user to replace the components as needed. With regards to the fastening being a magnetic fastening, Nermerich teaches a nail grooming tool to have finger placement elements secured via magnetic attraction (see Page 3 of translation, second to last paragraph where the form “is firmly connected to a magnet 19 which holds the form 1 on the ferromagnetic plate 14”). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable securing element of Thouvenin/Rivera to be the magnetic coupling of Nermerich, as a magnetic coupling is a functional equivalent removable coupling, expected to function in the same manner of providing removable fastening.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thouvenin in view of Nentwich, as applied to claim 2 above, in further view of Nermerich.
In regards to claim 5, Thouvenin/Nentwich teach the set of adaptable molds, but does not teach a magnetic part and ferromagnetic part, such that said nail filing machine is attracted towards each of said set of adaptable molds. However, Nermerich teaches a nail grooming tool to have finger placement elements secured via magnetic attraction see Page 3 of translation, second to last paragraph where the form “is firmly connected to a magnet 19 which holds the form 1 on the ferromagnetic plate 14”). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the engagement of the adapter/molds of Thouvenin/Nentwich to include the magnetic coupling of Nermerich, in order to better secure the desired positioning of the rotatable molds.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thouvenin, as applied to claim 1 above, in view of Rivera.
In regards to claims 9-10, Thouvenin teaches the finger placement unit, but does not teach it is detachable from said nail grooming device and replaceable. However, Rivera teaches a nail grooming tool where a finger placement unit is detachably mounted to the tool for replacement and selection of the desired sizing dimensions by the user (Paragraph 0012). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the finger placement unit of Thouvenin to be removably secured to the device, as taught by Rivera, in order to allow the user to replace the components as needed.
In regards to claims 11-12, Thouvenin teaches a nail grooming device with a nail filing head, but does not teach it is detachable from said nail grooming device. However, Rivera teaches a nail grooming tool to be used with a set of removable nail filing heads adaptable to said adapter on said nail filing machine (Paragraph 0012). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filing heads of Thouvenin to be removably secured to the device, as taught by Rivera, in order to allow the user to replace the components as needed.

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Thouvenin, as applied to claim 1 above, in view of Ortiz et al. (US Pub # 2015/0335131).
	In regards to claims 17 and 23, Thouvenin teaches said nail grooming device; but does not teach it comprises nail polish head installable on said nail filing machine, and wherein said nail polish head comprises a nail polish brush and a container fillable with liquid nail polish. However, Ortiz et al. teaches a nail grooming device to receive fingers of a user (Paragraph 0031), where a nail polish brush and a container fillable with liquid nail polish are controllable via a computer to apply polish to the user’s fingers (Paragraph 0036). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the grooming device of Thouvenin to contain the computer-controlled polisher, as taught by Ortiz et al. in order to allow the user to complete the grooming process with a single device. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Thouvenin, as applied to claim 1 above.
In regards to claim 21, Thouvenin teaches the nail grooming device; but does not teach it contains multiple sets of devices. However, as manufacturers routinely manufacture multiples of its products, any manufacturer or supplier of such devices would meet the claimed set. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Thouvenin to be sold in sets of multiples, as a matter of supplier preference in providing product to consumers and or salons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772